Citation Nr: 0006690	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left clavicle fracture.

4. Entitlement to service connection for bilateral shin pain.

5. Entitlement to service connection for a dental disorder.

6. Entitlement to service connection for a laceration to the 
right hand.

7. Entitlement to service connection for a laceration to the 
left upper thigh.

8. Entitlement to service connection for a right wrist 
injury.

9. Entitlement to service connection for a head injury.  

10. Entitlement to service 
connection for removal of a wart of the left foot.

11. Entitlement to an increased 
(compensable) disability evaluation for right sacroiliac 
joint tenderness with a history of low back strain.   

12. Entitlement to a disability 
evaluation greater than 10 percent for bilateral pes 
planus.

13. Entitlement to a disability 
evaluation greater than 10 percent for chondromalacia of 
the right knee.

14. Entitlement to a disability 
evaluation greater than 10 percent for chondromalacia of 
the left knee.


REPRESENTATION

Appellant represented by:	Mark C. Jahne, Attorney at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from January 1984 to November 
1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO confirmed the 
prior disability ratings relating to the appellant's 
bilateral pes planus and low back disorder, and increased the 
disability evaluations of the appellant's right and left knee 
chondromalacia to 10 percent each, effective August 1997, the 
date his claim for an increased rating was received. 

The Board notes that in his February 1998 Notice of 
Disagreement ("NOD"), the appellant through counsel 
challenged the December 1997 rating decision, and asserted 
that all ratings assigned should be made retroactive to the 
date of the appellant's original claim.  It thus appears that 
the appellant has raised the issue of the assignment of an 
earlier effective date for the disabilities in question.  
This matter is separate from the issues now under 
consideration, and is referred to the RO for appropriate 
action.  See Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that in his February 1998 NOD, the 
appellant stated that "the rated disability is greater than 
that awarded."  In his July 1998 substantive appeal (VA Form 
9), the appellant stated that "the rating . . . for the 
conditions accepted is too low."  Broadly construed, the 
appellant's assertion may be indicative of his intention to 
seek an increased rating for a right inguinal hernia.  This 
matter is referred to the RO for appropriate action.  


REMAND

Four issues have been certified by the RO as being on appeal:  
entitlement to increased disability ratings for a low back 
disability, bilateral pes planus, and bilateral 
chondromalacia.

38 C.F.R. § 19.35 (1999) provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. For the 
reasons expressed below, the Board finds that it has 
jurisdiction over a number of other issues, which it is 
remanding so that the RO may issue a Statement of the Case.  
In addition, the Board believes that additional evidentiary 
development must be undertaken before the four increased 
rating issues may be adjudicated.

Additional Issues Raised by the Record

The record reveals that by VA rating decision dated in 
February 1992, service connection was denied for a hearing 
disability and disorders of the right ankle and the left 
clavicle.  The appellant did not appeal the February 1992 
rating decision, and it is therefore final and may not be 
reopened absent the submission of new and material evidence.  
See 38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. §§ 20.1103, 3.156.    

In February 1998, the appellant through counsel filed what 
was styled a "Notice of Claim" and requested service 
connection for several disorders.  The appellant in part 
asserted that he had a hearing disability and disorders of 
the right ankle and the left clavicle that were amenable to a 
grant of service connection.  The Board notes that by letter 
dated in March 1998, the appellant was advised of the 
requirement to submit new and material evidence to reopen his 
claims.  The record does not reflect that the appellant filed 
any response to the RO's March 1998 letter.

In June 1998, the RO issued a deferred rating decision, 
holding that because the appellant had not submitted new and 
material evidence to reopen the claims for a hearing 
disability, and for disorders of the right ankle and the left 
clavicle, jurisdiction would be refused and the claims would 
be denied for failure to prosecute.  In July 1998, the 
appellant submitted a substantive appeal form (VA form 9), 
and asserted that "the injuries denied in my application are 
service connected."  

Applicable law provides that appellate review is initiated by 
the filing of an NOD, with a rating decision, which, if not 
filed within one year from the date of mailing of notice of 
the rating decision, the underlying decision "shall become 
final and the claim will not thereafter be reopened or 
allowed," except as otherwise provided in applicable 
statutes and regulations.  38 U.S.C. §§ 7105(a),(b)(1),(c).  
An NOD is "[a] written communication from a claimant . . . 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  While 
there is no special wording required in a NOD, it "must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review."  
38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet.App. 201, 203 
(1991); see Prenzler v. Derwinski, 928 F.2d 392, 394 
(Fed.Cir. 1991); Hauck v. Brown, 6 Vet.App. 518, 519 (1994).  

Relevant to this matter, the United States Court of Appeals 
for Veterans Claims (Court) has held that because the filing 
of an NOD initiates the appellate process, the failure of the 
RO, (and ultimately the Board) to adjudicate a challenged 
claim is a denial of that claim in and of itself.  See 
Malincon v. West, 12 Vet. App. 238 (1998); Brannon v. West, 
12 Vet. App. 32 (1998).  In this matter, the appellant's 
submission of July 1998 constitutes a NOD with regard to the 
RO's June 1998 denial of service connection for a hearing 
disability and for disorders of the right ankle and the left 
clavicle.  These issues will therefore be remanded for the RO 
to issue a Statement of the Case to the appellant, and for 
the conduct of further appellate proceedings.   

Also in his February 1998 submission, the appellant raised 
new claims of service connection for a laceration to the 
right hand, a laceration to the left upper thigh, a right 
wrist disability, a disability caused by a claimed injury to 
the head and a disability characterized by recurrent warts.   
In June 1998, service connection was denied for the claimed 
disabilities, as well as a dental disorder, and the appellant 
was advised of the rating action by letter dated in July 
1998.  For the reasons that are discussed above, the 
appellant's subsequent July 1998 submission constitutes an 
NOD as to the denial of service connection for the claimed 
disorders.    

By rating decision dated in March 1998, service connection 
was denied for "bilateral shin pain."  Because the 
appellant's July 1998 submission is sufficient to constitute 
an NOD as to the denial of service connection for bilateral 
shin pain, the issue will also be remanded for appropriate 
appellate proceedings.

Issues Certified for Review

The appellant seeks disability ratings greater than are 
presently assigned for orthopedic disorders of both knees, 
both feet and his back.  He has reported that the severity of 
these disorders has worsened since the February 1992 rating 
decision that granted service connection for the 
disabilities.  

Applicable law provides in part that a claim for a disability 
rating greater than assigned must be well grounded in order 
to trigger VA's statutory duty to assist.  See 38 U.S.C.A. 
§ 5107(b).  In order to present a well-grounded claim of 
entitlement to a disability rating greater than assigned, a 
claimant need only present his or her own testimony that the 
symptoms of the disorder in question have worsened since the 
last examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994).  

In this case, the appellant has reported that his disorders 
have worsened since the last time he underwent a VA 
examination.  Thus, the Board concludes that the appellant 
has submitted well-grounded claims of entitlement to 
increased disability ratings.  

Disability determinations are determined through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.  The degree of 
impairment resulting from a disability is a question of fact, 
and the Board's primary focus in such cases is upon the 
current severity of the disability. Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); see Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  

The Board has determined that additional development is 
necessary with regard to the issues certified for review, and 
will remand the claims as discussed below.

Entitlement to a compensable disability rating 
for right sacroiliac joint tenderness

The appellant's service medical records reveal that in 
December 1987, he was treated for an episode of back strain.  
An anti-inflammatory medication was prescribed.  The 
appellant underwent a VA physical examination in December 
1991.  Upon clinical examination, he was noted to be 
"healthy" and "muscular," and did not appear to be in 
acute distress.  His gait and station appeared to be normal.  
He complained of chronic low back pain in the area of the 
right sacroiliac joint.  Upon  clinical examination, the area 
was painful to palpation.  The appellant had no limitation of 
motion of the back.  Flexion was to 85 degrees; extension was 
to 15 degrees and lateral flexion was to 15 degrees.  
Straight leg raising test was negative and there was no loss 
of sensation or reflex changes in the lower extremities.  He 
was diagnosed to have right sacroiliac joint tenderness with 
no limitation of motion of the hips or the back.  

Following receipt of the appellant's August 1997 claim for an 
increased disability rating, the appellant underwent a VA 
examination in October 1997.  The examiner noted that the 
appellant "has had" recurrent lumbosacral strain and 
sacroiliac tenderness in the past, but that he did "not have 
much trouble now."  It was noted that the appellant reported 
he was then working as a truck driver.  The examiner noted 
that the appellant had "essentially no problem with his back 
at this time."  Upon clinical examination, the appellant 
lumbar spine flexion was to 90 degrees, extension was to 20 
degrees, lateral flexion was to 20 degrees bilaterally, and 
rotation was to 30 degrees bilaterally.  Straight leg raising 
was negative to 90 degrees, and the sciatic notch was not 
tender.  The lumbar curve was maintained.  The appellant was 
diagnosed to have a "history" of recurrent lumbosacral 
strain, with "only minimal to no symptomatology at the 
present time."    


It is unclear whether the appellant's VA claims folder was 
made available to, and examined by the VA examiner at the 
time of the examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  Further, in view of the appellant's 
contentions as to worsened back pain, the clinical findings 
do not address whether the appellant has pain or loss of 
function as to extended use.   See 38 C.F.R. §§ 4.40 and 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, this issue will be remanded for a more 
comprehensive VA medical examination.

Entitlement to a disability rating greater than 10 percent 
for bilateral pes planus

The appellant's service medical records reflect periodic 
treatment for bilateral ankle and foot pain.  While on active 
duty in August 1991, the appellant was treated for bilateral 
pes planus by N.L., D.P.M.  Dr. N.L. then found that the 
appellant had a "short heel cord," resulting in an 
imbalance of his gait, which in turn led to a flattening of 
his arch, a painful ankle, metatarsal of the arch and 
cramping of the legs.  He noted that the appellant had no 
ability to dorsiflex his foot past 90 degrees of the foot to 
the leg with the knee extended.  The physician opined that an 
arch support or orthotic would not avail the appellant, and 
recommended that the appellant undergo a surgical correction.  
The appellant was discharged from active duty because of 
physical disability arising from bilateral pes planus.  

Upon VA examination in December 1991, the appellant's 
bilateral foot dorsiflexion was limited to 10 degrees and 
plantar flexion was "good to 35 degrees."  The examiner 
commented that all other motions were essentially normal, and 
there was noted no crepitation on motion of the ankles.  He 
was diagnosed to have arthralgia of the ankles and feet.  

As is noted above, it does not appear that the October 1997 
VA examiner had for review the appellant's VA claims folder.  
Moreover, in view of the appellant's assertion that his 
bilateral pes planus disorder has worsened, the clinical 
findings do not address whether the appellant has pain or 
loss of function as to extended use.  The Board notes in this 
regard that under 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
relative to acquired "flatfoot," a 30 percent disability 
evaluation is warranted when there is found, (bilaterally) 
and 20 percent evaluation (unilaterally), severe, objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1999).  A comprehensive 
medical examination will therefore be directed.

Entitlement to a disability evaluation greater than 
10 percent for chondromalacia of the right knee, and 
10 percent for chondromalacia of the left knee

As is alluded to above, the appellant has reported that his 
bilateral knee disorder has worsened since the last VA 
medical examination.  

The Board notes that when initially granted service 
connection, the appellant's right and left knee disorders 
were evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 pertaining to unspecified impairments of 
the knee.  In December 1997, the RO evaluated the appellant's 
bilateral knee disorder under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5262 (arthritis due to 
trauma and impairment of the tibia and fibula, respectively).  

The Board is unable to ascertain the basis for the RO's 
selection of the diagnostic codes in question.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has been similarly held that any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).   
Specifically with regard to the potential application of 
38 C.F.R. § 4.71a, Diagnostic Code 5010, the provision in 
question mandates that arthritis due to trauma must be 
substantiated by radiographic findings.  The record does not 
reflect that radiographic study of the appellant's knees was 
undertaken.  Additionally, the record does not reflect 
whether the appellant's VA claims folder was available to or 
examiner by the physician conducting the October 1997 VA 
medical examination.  

It has been held by VA's General Counsel that a single 
musculoskeletal disability may receive separate ratings under 
diagnostic codes for arthritis (under Diagnostic Codes 5003 
and/or 5010) and under diagnostic codes which rate 
musculoskeletal disabilities under criteria other than 
limitation of motion. VAOPGCPREC 23-97 (July 1, 1997) 
(holding that since Diagnostic Code 5257 for lateral 
instability of the knee is "without reference to limitation 
of motion," a separate rating for traumatic arthritis is 
available); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Therefore, if arthritis is detected upon radiographic 
examination, the appellant may be entitled to separate 
disability ratings for the underlying disability (assuming 
that it is not rated based upon limitation of motion) and for 
the arthritis.  If arthritis is not found, possible 
appropriate diagnostic codes would include the previously 
assigned Diagnostic Code 5257 (relative to unspecified 
impairments of the knee, without regard to limitation of 
motion); and Diagnostic Code 5262 (relative to impairment of 
the tibia and fibula, also without regard to limitation of 
motion).  

Also for potential application are the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  As noted, if 
these are applied, VA regulations stipulate that functional 
impairment must be considered in assessing the severity of 
these orthopedic disabilities. See 38 C.F.R. §§ 4.40 and 4.45 
(1999); DeLuca, supra.  These provisions also require that 
functional impairment be "supported by adequate pathology." 
38 C.F.R. § 4.40 (1999).  

In this case, the appellant has reported that he has 
experienced worsened knee pain.  During the course of the 
October 1997 VA examination, the appellant reported pain on 
kneeling and climbing stairs.  Although the appellant was 
noted to have "no limitation of motion," and diagnosed to 
have bilateral subpatellar chondromalacia of the knees with 
"minimal to moderate symptomatology," there was adduced no 
medical information as to whether the appellant's complaints 
were supported by underlying pathology; and no information as 
to whether the appellant displayed pain upon motion as he 
reported. 

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and his attorney and ascertain if the 
appellant has received any VA, private, 
or other medical treatment that is not 
evidenced by record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.   

2. The appellant should then be afforded 
a comprehensive VA examination to 
determine the severity of the current 
service-connected back, bilateral pes 
planus, and knee disabilities.  The RO 
will ensure that the examination is 
conducted in accordance with the 
following:

a.  The claims folder and a copy of 
this remand must be made available 
to the physician for review in 
conjunction with the examination, 
and the examiner must acknowledge 
the receipt and review of both the 
remand and the claims folder in any 
examination report generated as a 
result of this remand.

b.  With regard to the service-
connected back disorder, the 
examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically active and passive 
range of motion in degrees, and 
comment on the functional 
limitations, if any, caused by the 
appellant's service-connected 
disability, in particular limited 
movement due to pain, weakened 
movement, excess fatigability, and 
incoordination upon use.  The 
examiner must comment upon whether 
there exists any clinical evidence 
supportive of the appellant's 
subjective complaints.  

c.  With regard to the service-
connected pes planus, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, and specifically comment 
upon whether the appellant has 
accentuated pain and manipulation on 
use.  The examiner must comment upon 
whether there exists any clinical 
evidence supportive of the 
appellant's subjective complaints.  

d.  With regard to the service-
connected left knee and right knee 
disorders, the examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion in degrees, 
and comment on the functional 
limitations, if any, caused by the 
appellant's service-connected 
disability, in particular limited 
movement due to pain, weakened 
movement, excess fatigability, and 
incoordination upon use.  The 
examiner must comment upon whether 
there exists any clinical evidence 
supportive of the appellant's 
subjective complaints.   

e.  The report of the examination 
should be associated with the 
appellant's claims folder.

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If the examination report does 
not include the requested information, 
the examination should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2.

4.  Thereafter, the case should be 
adjudicated by the RO. Consideration 
should be accorded as to whether 
38 C.F.R. §§ 4.40, 4.45 or the 
precedential opinion of VA General 
Counsel apply, and if so, whether these 
provisions allow a basis for any change 
in the award of compensation benefits.  
With particular regard to the appellant's 
bilateral knee disorder, the RO must 
articulate with specificity its selection 
of the applicable Diagnostic Codes.

5.  If all benefits sought are not 
granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
Supplemental Statement of the Case should 
also address the appellant's attempt to 
reopen his claims of entitlement to 
service connection for hearing loss, a 
right ankle disability, and a left 
clavicle fracture; and his claims of 
entitlement to service connection for 
bilateral shin pain, a dental disorder, a 
laceration to the right hand, a 
laceration to the left upper thigh, a 
right wrist injury, a head injury, and a 
wart of the left foot.  The Supplemental 
Statement of the Case must apprise the 
appellant of the applicable law and 
regulations pertaining to the claims at 
issue, as well as law and regulations 
pertinent to perfecting an appeal.  
Following issuance of the Supplemental 
Statement of the Case, the RO should 
conduct any further appellate proceedings 
as are established by relevant statute, 
regulation and precedent.  

The case should then be returned to the Board for further 
appellate consideration. By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




________________________________
Barry F. Bohan
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


  Through counsel, the appellant also claimed "aggravation of [a] service[-]connected back injury 
by [a motor vehicle accident] dated January 26, 1998."  Service connection is presently in effect for 
a right sacroiliac disability with a history of joint pain.  Because the issue of an increased rating is 
presently on appeal, the appellant's contention should be addressed within the context of the RO's 
rating decision following completion of the remand directives that are specified below.  However, 
the Board notes that the appellant appears to be seeking an increased disability rating for a back 
condition that he claims has been aggravated by post-service, non-service-connected trauma.  
Because the appellant's claim for an increased rating is well grounded upon his subjective report, 
the RO should obtain all relevant records of the January 1998 motor vehicle accident, and the 
appellant must cooperate in this effort.  See Johnston v. Brown, 10 Vet.App. 80 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).   
  See 38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to lumbosacral strain. Under this 
Diagnostic Code, a zero percent rating is appropriately assigned if there are slight subjective 
symptoms only.  A 10 percent disability rating is for application if the disability picture 
approximates a finding of characteristic pain on motion.  A 20 percent rating is warranted where 
there is muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a 
standing position. A 40 percent rating, the highest available rating under Diagnostic Code 5295, 
requires a severe lumbosacral strain as manifested by a listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or 
some of the aforementioned with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).


